DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors. For example only:
Claim 1 is indefinite since all that the applicant considers to be encompassed by the phrase “provided with a food processing device in a matching manner” cannot be determined.
In claim 4: the phrase “the shaking handle is detachably mounted on the first connection hole or the second connection hole, and the drive rod is arranged in the second connection hole” is vague as used. It is not clear what attachment means the applicant is referring to. For example, if the shaking handle mounted on the first connection hole and the rod is arranged in the second connection hole how does the cutter rotates?
With respect to claim 5: the claim language is confusing since it is not clear whether “a drive device” in line 1 is the same a drive component as in line 1 of claim 1 from which claim 5 depends or is an additional one. 
Claim 6 is indefinite because it is not clear what the phrase “to be located” in line 2 is intended to encompass.
In claim 8: the phrase “knife teeth having different specifications” is vague as used. It is not clear what specifications the applicant is referring to. 
Several expressions recited in the claims lack sufficient antecedent bases. For example only, the phrase " the food processing device" in line 1 of claims 2 and 3 lack proper antecedent basis. In another example only, the phrase “the lower end of the drive rod” in line 3 of claim 3 lacks proper antecedent basis.  In yet another example only, the phrase “the upper end of the drive rod” in line 3 of claim 6 also lacks proper antecedent basis. In a fourth example only, note the expression “the fixation disc” in claim 7. These expressions make it difficult to determine what is or not in the claims. Accordingly, the applicant is requested to review all of the claims for the purpose of making corrections wherever appropriate but not specifically pointed to, in order to provide appropriate antecedents and to ensure consistency in the numbers of specific elements recited in the claims.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by TW M428731U1.
TW M428731U1 discloses in Figs. 1-8, a planer/food processor 1 includes: a fixed base 2, which is mainly formed by a shell/second working chamber 21 provided with a grip 22 and connected to a piece 23. composition, wherein the holding part/shaking handle 22 and the sheet body/cutting disc 23 are connected to each other through a connecting rod 221, and the connecting rod 221 is sleeved with an elastic element 222, and the bottom side surface of the sheet body 23 is provided with a plurality of piercing bodies 231; a seat 3/first working chamber is arranged at the bottom of the fixed seat body 2, and a rotating member 32 with a plurality of protruding thorns 321 is arranged therein, and a blade 33, wherein the accommodating space 30 of the seat 3 is provided with two slot holes 31 and the rotating member 32 is arranged in a pivoting manner, so that the rotating member 32 can perform a rotating action; a receiving container 4 is arranged at the bottom of the seat 3; when using the planer 1, Mainly, the food is first placed into the accommodating space 30 of the seat 3 , and the 
Note that this is the same rejection provided by the applicant in the international search report filed on 1/24/18.
Claims 1-3 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Starr et al (US 2003/0226923).
Starr et al discloses in Figs. 1-21, a multifunctional processor, comprising a container 16, a top cover 18 and a drive component 12a/14, wherein a first working .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over either TW M428731U1 or Starr et al in view of Loose et al (US 2012/0091244).
Either TW M428731U1 or Starr et al discloses most of the elements of this claim but for sucking disc.
Loose et al is cited to show desirability, in the relevant art, to provide a food processor with sucking disc/suction cup in order to secure the device on the countertop, which is activated by motion of the figurine [col 2 lines 1-3]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the device of either TW M428731U1 or Starr et with the sucking disc/suction cup sizer as taught by Loose et al in order to secure the device on the countertop.
. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. All the cited references disclose a food processor.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAYE FRANCIS whose telephone number is (571)272-4423. The examiner can normally be reached M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelly self can be reached on 5712724520. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/FAYE FRANCIS/           Primary Examiner, Art Unit 3725